McCORD, Judge.
Appellant was convicted of burglary of a structure (the Tallahassee Urban League Building) and grand larceny. Among other points raised, appellant contends the trial court erred in permitting Reverend Ernest Ferrell to testify as to the value of two calculators which were stolen from the building; that pursuant to Angel v. State, 305 So.2d 283 (Fla. 1st DCA 1974), Reverend Ferrell was not the owner of the calculators and was not shown to be qualified to state his opinion as to their value at the time of the theft. Unlike Angel, however, appellant made no objection to Ferrell’s testimony on hearsay or best evidence grounds. Reverend Ferrell, President of the Tallahassee Urban League (the owner of the calculators), testified without objection that the two calculators were less than a year old, were practically new, and cost $159 each when purchased. After so testifying, the state asked Reverend Ferrell if he had an opinion as to their value on June 11,1979, the date of the burglary and larceny. At that point, appellant’s counsel objected, stating as his sole ground:
“There’s been no showing that Reverend Ferrell is the owner of those items and therefore he is not qualified to testify as to their value.”
The objection was overruled and Ferrell testified that in his opinion they were worth more than $100 at that time. His testimony, unrefuted and unchallenged by cross-examination, showed his constructive possession and personal familiarity with the stolen property sufficient for consideration by the jury.
We have considered appellant’s remaining points and find them to be without merit.
AFFIRMED.
LARRY G. SMITH and SHIVERS, JJ., concur.